Title: IV. Formula for American Presents to Foreign Diplomats, [ca. April 1790]
From: Jefferson, Thomas
To: 


Our presents
To consist of a gold medal of 30. lines, the metal in which will be worth about 150. dollars and a gold chain of about 850. Doll. value, supposing the minister to have staid here 7. years.
Let the chain always have 365. links; and let each link be worth 3. dimes for every year they have staid.


Then
links
  365


    For 7. years, × 3 dimes = 21. dimes  
  21




  365



  
730



  
766.5


Medal
  
150.



  
916.5


The links might be made worth more or less in cases of particular favor or disfavor.
Luzerne was minister here from Nov. 1779. to Feb. 1788. 8¼ years. His links then should be worth 2.5 dollars each. 2.5 × 365 = 912.5 + 150. = 1062.5 Doll. medal and chain.
Old Mr. Van Berkel was minister from Nov. 1783. about 5. years. His links should be of 15 dimes each. 1.5 D. × 365 = 547 D. + 150. = 697. Doll. the medal and chain. This is 1743 gilders, or 443. gilders more than they gave Mr. Adams.
Du Moustier notified himself Feb. 4. 1788. and his recall came to hand Jan. 27. 91. being 3. years × 3 dimes = 9 dimes, which


divided into 365 =
328.5D


    medal
150



478.5




Let the chain then be worth 6.₶ to each link = 6 × 365
=
2190₶


The medal 150 D. @ 5.4₶
=
 810



  
3000



